Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of March
17, 2010, is by and among GENCORP INC., an Ohio corporation (the “Borrower”),
the subsidiaries of the Borrower from time to time party thereto (the
“Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (the “Administrative Agent”).  Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement.




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of June
21, 2007 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Required Lenders agree to certain
amendments to the Credit Agreement; and


WHEREAS, the Required Lenders are willing to amend the Credit Agreement subject
to the terms and conditions hereof.


NOW, THEREFORE, IN CONSIDERATION of the agreements herein contained, the parties
hereby agree as follows:


SECTION 1
AMENDMENT


1.1           New Definitions.  The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“4.0625% Convertible Debentures” shall mean, collectively, those certain 4.0625%
Convertible Subordinated Debentures due 2039 issued by the Borrower, as the same
may be amended, restated, supplemented or otherwise modified from time to time
as permitted hereunder.


“Aggregate Refinancing Indebtedness Amount” shall have the meaning set forth in
Section 6.1(e).


“Debt Repurchase” shall mean a redemption, repurchase, retirement or other
satisfaction or extinguishment, including, without limitation, by optional
redemption, required repurchase rights, exchange, open market and/or privately
negotiated purchases, of Indebtedness.
 

--------------------------------------------------------------------------------




“Designated Cash” shall mean, so long as there are no Revolving Loans
outstanding, (a) cash and Cash Equivalents of the Borrower or any of its
Subsidiaries subject to account control agreements in favor of the
Administrative Agent that are in form and substance reasonably acceptable
thereto and (b) cash and Cash Equivalents of the Borrower or any of its
Subsidiaries that are held in a blocked account with the Administrative Agent or
a separate account with an escrow agent, in each case that are earmarked for the
permanent reduction of Indebtedness of any of the Credit Parties.


“Equity Repurchase” shall have the meaning set forth in Section 6.10(f).


“GDX Automotive SAS Judgments” shall mean any legal judgments rendered under
French law against GDX Automotive SAS.


“GenCorp Savings Plan” shall mean the GenCorp Retirement Savings Plan, a defined
contribution plan, as amended from time to time, which plan includes the GenCorp
Stock Fund (a unitized stock fund that invests primarily in the Capital Stock of
the Borrower, but also has small investments in cash and cash equivalents) that
issues units to plan participants.


“Impacted Lender” means any Lender as to which (a) the Administrative Agent, the
Swingline Lender or the Issuing Lender has actual knowledge that the Lender has
defaulted, and continues to remain in default, in fulfilling its funding
obligations under one or more other syndicated credit facilities, (b) the Lender
or the entity that Controls the Lender has been deemed insolvent or become
subject to a bankruptcy or other similar proceeding, (c) with respect to which
the Federal Deposit Insurance Corporation  has been appointed receiver or
conservator by a federal or state chartering authority or otherwise pursuant to
the FDI Act (12 U.S.C. § 11(c)), or (d) the Lender has notified  the
Administrative Agent in writing  (or issued a public statement) that such Lender
will not fund its obligations under this Agreement.


“Infrastructure Improvements” shall mean any real estate physical improvements
(including, without limitation, grading, road building, landscaping, utility
installations and other similar development improvements contemplated by or
required for the permitted proposed redevelopment of the property) and related
expenditures for such improvements (including without limitation, planning
documentation, studies, engineering plans and plan fees in support of the
physical improvements and permitting process).


“Refinancing Indebtedness” shall have the meaning set forth in Section 6.1(e).
 
“Rescission Offer” shall mean a rescission offer or offers to be launched by the
Borrower under which the Borrower will offer (using cash and/or Capital Stock)
to (a) rescind and repurchase the units (consisting, in part, of Capital Stock
of the Borrower), including any unrealized losses with respect to such units,
sold to or issued to Persons in the GenCorp Stock Fund of the GenCorp Savings
Plan who may have been deemed to have purchased such units that were “sold” in
violation of Section 5 of the Securities Act of 1933, as amended, or any similar
state laws, (b) make payments to Persons who sold such units at a loss or who
have unrealized losses with respect to such units and (c) pay interest to
affected Persons; provided that the Rescission Offer shall not include the
rescission of units purchased by participants after the effective date of the
Borrower’s registration statement on Form S-8 dated June 30, 2008.
 
2

--------------------------------------------------------------------------------


 
“Second Amendment Effective Date” shall mean March 17, 2010.
 
1.2           Deleted Definitions.  The following definitions are hereby deleted
in their entirety from Section 1.1 of the Credit Agreement:


“Incremental Term Loan”
“Incurrence Test”
“Refinance Period”


1.3           Amendment to Definition of Applicable Percentage.  The definition
of Applicable Percentage set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Applicable Percentage” shall mean, for any day, a rate per annum equal to (a)
0.625% with respect to the Commitment Fee, (b) 2.25% with respect to Revolving
Loans and Term Loans that are Alternate Base Rate Loans, (c) 3.25% with respect
to Revolving Loans and Term Loans that are LIBOR Rate Loans and (d) 3.25% with
respect to the Revolving LOC Commitment Fee.


1.4           Amendment to Definition of Cash Equivalents.  Clause (c) of the
definition of Cash Equivalents set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within twelve (12) months of the date of acquisition,


1.5           Amendment to Definition of Equity Issuance.  The definition of
Equity Issuance set forth in Section 1.1 of the Credit Agreement is hereby
amended by (1) amending and restating clause (v) in its entirety and (2) adding
a new clause (vii) to the end of such definition and making the appropriate
punctuation and grammatical changes thereto, in each case to read as follows:


(v) any equity issuance the proceeds of which are used to refinance, or
consummate a Debt Repurchase of, the Existing Subordinated Notes and/or the
outstanding Term Loans, in whole or in part, in each case, as permitted by
Section 6.1(e) or Section 6.10(f)


***


(vii) any equity issuance issued in connection with the Rescission Offer.
 
3

--------------------------------------------------------------------------------




1.6           Amendment to Definition of Existing Subordinated Notes.  The
definition of Existing Subordinated Notes set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Existing Subordinated Notes” shall mean, collectively, the 9.50% Senior
Subordinated Notes, the 2.25% Convertible Notes, the 4.00% Convertible Notes and
the 4.0625% Convertible Debentures, as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder.


1.7           Amendment to Definition of Leverage Ratio.  The definition of
Leverage Ratio set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt on such date minus Designated Cash to (ii)
Consolidated EBITDAP.


1.8           Amendment to Definition of Net Cash Proceeds.  The definition of
Net Cash Proceeds set forth in Section 1.1 of the Credit Agreement is hereby
amended by adding the following clause (f) after clause (e) in such definition
(but prior to the phrase “it being understood”) and making the appropriate
punctuation and grammatical changes thereto to read as follows:


(f) expenditures incurred or accrued related to any Infrastructure Improvements
with respect to any proposed or planned real estate development related to a
Permitted Real Estate Sale or Permitted Real Estate Transfer; provided that such
expenditures were incurred or accrued on or after December 1, 2007.


1.9           Amendment to Definition of Non-Cash and Other Adjustments.  The
definition of Non-Cash and Other Adjustments set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Non-Cash and Other Adjustments” shall mean (i) charges associated with
environmental reserve adjustments and (ii) all non-cash expenses or income
incurred outside the normal course of business of the Credit Parties including
litigation settlements and awards and other charges relating to legal matters,
charges associated with impairments of tangible and intangible assets and any
cancellation of debt income or similar income or gain realized in connection
with the repurchase of any Indebtedness, including, without limitation, any Debt
Repurchase.


1.10           Amendment to Definition of Permitted Investments.  The definition
of Permitted Investments in Section 1.1 of the Credit Agreement is hereby
amended by (1) amending and restating clause (k) in its entirety and (2) adding
the following clauses (p), (q), (r) and (s) to the end of such definition and
making the appropriate punctuation and grammatical changes thereto, in each
case, to read as follows:
 
4

--------------------------------------------------------------------------------




(k)           Guaranty Obligations permitted pursuant to Section 6.1(e), 6.1(h),
6.1(k) and 6.1(l);


***


(p)           the Rescission Offer;


(q)           Debt Repurchases of the Existing Subordinated Notes to the extent
permitted by Section 6.10;


(r)           Equity Repurchases to the extent permitted by Section 6.10; and


(s)           Investments to the extent permitted by Section 6.4(a).


1.11           Amendment to Definition of Permitted Real Estate Sales.  The
definition of Permitted Real Estate Sales set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Permitted Real Estate Sales” shall mean the sale of any owned real property of
a Credit Party (a) subject to a Lien in favor of the Administrative Agent for
the benefit of the Lenders or (b) not listed on Schedule 1.1(f) as such schedule
may be updated from time to time with the consent of the Administrative Agent),
in each case, that satisfies the following requirements:  (i) no Default or
Event of Default shall exist at the time of such sale or be caused by such sale,
(ii) such sale is for Fair Market Value and (iii) the Net Cash Proceeds of such
sale are applied to the Loans to the extent required pursuant to Section 2.9(b).


1.12           Amendment to Section 2.1(a).  The second sentence of Section
2.1(a) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


For purposes hereof, the aggregate principal amount available for Revolving Loan
borrowings hereunder shall be SIXTY-FIVE MILLION DOLLARS ($65,000,000) (as such
aggregate maximum amount may be reduced from time to time as provided in Section
2.8, the “Revolving Committed Amount”).


1.13           Amendment to Section 2.2(a).  The following sentence is hereby
added to the end of Section 2.2(a) of the Credit Agreement to read as follows:


The Revolving Issuing Lender shall be under no obligation to issue any Revolving
Letter of Credit if any Revolving Lender is at such time a Defaulting Lender or
an Impacted Lender hereunder, unless the Revolving Issuing Lender has entered
into arrangements satisfactory to the Revolving Issuing Lender with the Borrower
or such Revolving Lender to eliminate the Revolving Issuing Lender’s risk with
respect to such Lender’s Revolving LOC Obligations.  The Revolving Issuing
Lender shall provide prompt notice to the Borrower upon becoming aware of any
Defaulting Lender or Impacted Lender.
 
5

--------------------------------------------------------------------------------




1.14           Amendment to Section 2.3(b)(i).  The following sentence is hereby
added to the end of Section 2.3(b)(i) of the Credit Agreement to read as
follows:


Notwithstanding anything to the contrary contained herein, the Swingline Lender
shall not at any time be obligated to make any Swingline Loan hereunder if any
Revolving Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the Swingline Lender has entered into arrangements
satisfactory to the Swingline Lender with the Borrower or such Revolving Lender
to eliminate the Swingline Lender’s risk with respect to such Revolving Lender’s
obligations in respect of its Swingline Commitment.  The Swingline Lender shall
provide prompt notice to the Borrower upon becoming aware of any Defaulting
Lender or Impacted Lender.


1.15           Amendment to Section 2.4(a).  The parenthetical in the first
sentence of Section 2.4(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


(as such amount may be increased by any Credit-Linked Purchase that is converted
to Term Loans pursuant to Section 2.5(d)(ii), the “Term Loan Committed Amount”)


1.16           Amendment to Section 2.5(a)(i)(A).  Section 2.5(a)(i)(A) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(A) ONE HUNDRED MILLION DOLLARS ($100,000,000) (as reduced from time to time in
accordance with the terms of Section 2.5(d)(ii) or Section 2.8(a), the
“Credit-Linked LOC Committed Amount”) and


1.17           Amendment to Section 2.9(b)(vi).  Section 2.9(b)(vi) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(vi)           Issuances of Equity.  Promptly, upon receipt by any Credit Party
or any of its Subsidiaries of proceeds from any Equity Issuance, the Borrower
shall prepay the Loans in an aggregate amount equal to the lesser of (A) 50% of
the Net Cash Proceeds of such Equity Issuance and (B) an amount necessary to,
after giving pro forma effect to any repayments of Indebtedness and other Debt
Repurchases, reduce the Leverage Ratio to less than or equal to 3.0 to 1.0;
provided that no prepayment under this Section 2.9(b)(vi) shall be required with
respect to any Equity Issuance if the Leverage Ratio, after giving pro forma
effect to any repayments of Indebtedness and other Debt Repurchases, is less
than or equal to 3.0 to 1.0 (such prepayment to be applied as set forth in
clause (x) below).


1.18           Amendment to Section 2.21.  The first sentence of Section 2.21 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


If any Lender shall (a) be a Defaulting Lender, (b) be an Impacted Lender or (c)
become affected by any of the changes or events described in Sections 2.16,
2.17, 2.18 or 2.19 and shall petition the Borrower for any increased cost or
amounts thereunder (in the case of any Lender falling under the category of
clause (a), (b) or (c) above, a “Replaced Lender”), then in such case, the
Borrower may, upon at least thirty (30) Business Days’ notice to the
Administrative Agent and such Replaced Lender and so long as no Default or Event
of Default has occurred and is continuing, designate a replacement lender (a
“Replacement Lender”) acceptable to the Administrative Agent in its reasonable
discretion, to which such Replaced Lender shall, subject to its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Borrower and
the Replaced Lender) of all amounts owed to such Replaced Lender under Sections
2.16, 2.17, 2.18 or 2.19, assign at par all (but not less than all) of its
rights, obligations, Loans and Commitments hereunder; provided, that all amounts
owed to such Replaced Lender by the Borrower (except liabilities which by the
terms hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment.
 
6

--------------------------------------------------------------------------------




1.19           Deletion of Section 2.22.  Section 2.22 of the Credit Agreement
is hereby deleted in its entirety.


1.20           Amendment to Section 3.24.  The last sentence of Section 3.24 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


Schedule 3.24 may be updated from time to time by the Borrower to include new
Material Contracts and/or to remove Material Contracts to the extent (a)
permitted by Section 6.8(a)(iii) to be cancelled, terminated, not renewed
or  not extended or (b) it no longer meets the criteria to qualify as a Material
Contract, in each case, by giving written notice thereof to the Administrative
Agent.


1.21           Amendment to Section 6.1.  Section 6.1(e) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


(e)           (i) Indebtedness of the Credit Parties and their Subsidiaries
(other than the Permitted Real Estate Entities) pursuant to the Existing
Subordinated Notes and (ii) senior unsecured or subordinated Indebtedness (such
Indebtedness, “Refinancing Indebtedness”)  in an aggregate amount not to exceed
the sum of (A) the outstanding Existing Subordinated Notes and outstanding Term
Loans immediately prior to the incurrence of such Refinancing Indebtedness and
(B) the aggregate amount of cash previously used to consummate Debt Repurchases
of the Existing Subordinated Notes, in whole or in part, within the nine (9)
month period prior to the incurrence of such Refinancing Indebtedness
(collectively, the “Aggregate Refinancing Indebtedness Amount”); provided that
(1) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (2) the sum of (x) the Existing Subordinated Notes then
outstanding after giving effect to such Refinancing Indebtedness, (y) the Term
Loans then outstanding after giving effect to such Refinancing Indebtedness and
(z) such Refinancing Indebtedness shall not exceed the Aggregate Refinancing
Indebtedness Amount plus an amount equal to the aggregate costs, fees, accrued
interest and call premiums incurred, on or after the Second Amendment Effective
Date, in connection with the Debt Repurchase or other extinguishment of the
Existing Subordinated Notes and/or Term Loans or in connection with the
incurrence of Refinancing Indebtedness, (3) the Refinancing Indebtedness shall
be issued on terms reasonably satisfactory to the Administrative Agent (such
consent not to be unreasonably withheld or delayed), (4) the maturity date of
such Refinancing Indebtedness shall be at least six (6) months after the
Credit-Linked Maturity Date, (5) such Refinancing Indebtedness shall not be
subject to mandatory amortization payments, (6) the instruments governing such
Refinancing Indebtedness shall not contain financial maintenance covenants and
(7) after giving effect to the incurrence of such Refinancing Indebtedness, the
Indebtedness of the Credit Parties and their Subsidiaries shall not exceed
$438,600,000 (i.e. the total Indebtedness of the Credit Parties and their
Subsidiaries as of November 30, 2009) plus an amount equal to the aggregate
costs, fees, accrued interest and call premiums incurred, on or after the Second
Amendment Effective Date, in connection with the Debt Repurchase or other
extinguishment of the Existing Subordinated Notes and/or Term Loans or in
connection with the incurrence of Refinancing Indebtedness;
 
7

--------------------------------------------------------------------------------




1.22           Amendment to Section 6.4.  Each of Section 6.4(a)(v) and
6.4(a)(ix) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(v)           the dissolution, liquidation or winding up of a Subsidiary that is
not a Credit Party; provided that prior to or simultaneously with any such
dissolution, liquidation or winding up, all assets of such Subsidiary (other
than GDX Automotive SAS, Snappon SA or any other Foreign Subsidiary that is not
a Significant Subsidiary) are transferred to a Credit Party (other than a
Permitted Real Estate Entity) or, to the extent required by law or binding
contract, a creditor or creditors thereof;


(ix)           the grant of certain rights pertaining to “Aggregates” to Granite
Construction Company pursuant to the Agreement Granting Right to Mine Aggregates
dated November 18, 2004 (as amended, restated, supplemented or otherwise
modified, the “Granite Agreement”);


1.23           Amendment to Section 6.10.  Section 6.10 of the Credit Agreement
is hereby amended by (1) amending and restating clause (c)(ii) in its entirety,
(2) deleting clause (c)(iii) in its entirety and (3) adding the following clause
(f) to the end of such Section and, in each case, making the appropriate
punctuation and grammatical changes thereto, in each case, to read as follows:


(ii) so long as no Event of Default has occurred and is continuing and no
Default or Event of Default would result therefrom, the Borrower and its
applicable Subsidiaries may refinance the Existing Subordinated Notes, in whole
or in part, on the terms set forth in Section 6.1(e)


***


(f)  so long as no Default has occurred and is continuing, both immediately
before and after giving effect to such Restricted Payment and the Credit Parties
are in pro forma compliance with each of the financial covenants set forth in
Section 5.9, the Borrower and its applicable Subsidiaries may (i) consummate the
Rescission Offer with cash and/or Capital Stock; provided that the cash and/or
Cash Equivalents used to consummate the Rescission Offer shall not exceed
$15,000,000 in the aggregate, (ii) repurchase shares of the Borrower’s Capital
Stock (an “Equity Repurchase”) in an aggregate amount not to exceed $25,000,000
per fiscal year; provided that (A) at the time of any such Equity Repurchase,
all or substantially all (as determined by the Administrative Agent) of the
2.25% Convertible Notes shall have been retired or refinanced, (B) there shall
be no Revolving Loans outstanding during the fifteen (15) days immediately
preceding and during the fifteen (15) days immediately following the date of
such Equity Repurchase and (C) the Borrower shall have at least $25,000,000 of
cash and Cash Equivalents on its consolidated balance sheet after giving effect
to such Equity Repurchase and (iii) consummate a Debt Repurchase, using cash on
hand (including, without limitation, net proceeds from the offering of the
4.0625% Convertible Debentures or from an equity issuance) or via the issuance
or incurrence of Refinancing Indebtedness, of the 9.50% Senior Subordinated
Notes, the 4.00% Convertible Notes, the 2.25% Convertible Notes and/or, so long
as after giving effect to such Debt Repurchase the Borrower has cash and Cash
Equivalents on hand in an amount equal to or exceeding the amount necessary to
satisfy the 2.25% Convertible Notes in full, the 4.0625% Convertible Debentures,
in whole or in part; provided that (A) there shall be no Revolving Loans
outstanding during the fifteen (15) days immediately preceding and during the
fifteen (15) days immediately following the date of such Debt Repurchase and (B)
the Borrower shall have at least $25,000,000 of cash and Cash Equivalents on its
consolidated balance sheet after giving effect to such Debt Repurchase.
 
8

--------------------------------------------------------------------------------




1.24           Amendment to Section 6.12(b).  Section 6.12(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(b) which the Borrower or any of its Subsidiaries intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Borrower or any of its Subsidiaries to any Person
(other than the Borrower or any of its Subsidiaries) in connection with such
lease, except for such sale leasebacks in the amount of $20,000,000 in the
aggregate during the term of this Agreement.


1.25           Amendment to Section 7.1(f).  The last sentence of Section 7.1(f)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


Notwithstanding the foregoing, (i) with respect to any Subsidiary that is not a
Significant Subsidiary, none of the events above shall constitute a Default or
an Event of Default unless such event shall not have been cured by the Borrower
or applicable Subsidiary or waived by the Required Lenders within sixty (60)
days of such event occurring and (ii) with respect to GDX  Automotive SAS and
Snappon SA, none of the events above shall constitute a Default or an Event of
Default if it is deemed by the Borrower to be in the best interest of the
Borrower and it will not have a Material Adverse Effect.


1.26           Amendment to Section 7.1(g).  Section 7.1(g) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(g)            Judgment Default.  One or more judgments, orders, decrees or
arbitration awards shall be entered against the Credit Parties or any of their
Subsidiaries involving in the aggregate a liability (to the extent not paid when
due or covered by insurance) of (i) with respect to the Snappon Judgments,
$10,000,000 or more, (ii) with respect to the GDX Automotive SAS Judgments,
$10,000,000 or more and (iii) with respect to all other  judgments, orders,
decrees or arbitration awards, $5,000,000 or more, and all such judgments,
orders, decrees or arbitration awards identified in clauses (i), (ii)  and (iii)
above shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof.
 
9

--------------------------------------------------------------------------------




SECTION 2
REVOLVING COMMITTED AMOUNT
AND
CREDIT-LINKED LOC COMMITTED AMOUNT


Pursuant to Section 2.8(a) of the Credit Agreement, the Borrower hereby elects
to permanently reduce (a) the Revolving Committed Amount to $65,000,000 and (b)
the Credit-Linked LOC Committed Amount to $100,000,000.  The Credit Parties and
the Required Lenders hereby agree that, after giving effect to this Amendment on
the Second Amendment Effective Date (i) the Revolving Committed Amount shall be
reduced to $65,000,000 and (ii) the Credit-Linked LOC Committed Amount shall be
reduced to $100,000,000 and the amount of such reduction of the Credit-Linked
LOC Committed Amount shall be returned to the Credit-Linked Lenders on a pro
rata basis by the Administrative Agent in accordance with Section 2.6(f) of the
Credit Agreement.  With respect to the voluntary commitment reduction made
pursuant to this Section, the Required Lenders hereby waive the voluntary
commitment reduction notice required by Section 2.8(a).  The Required Lenders
hereby acknowledge and agree that the Refinance Period will terminate as of the
Second Amendment Effective Date.




SECTION 3
CONDITIONS TO EFFECTIVENESS


3.1           Conditions to Effectiveness.  This Amendment shall become
effective as of the Second Amendment Effective Date upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):
 
(a)           Executed Amendment.  Receipt by the Administrative Agent of a copy
of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.


(b)           Executed Consents.  Receipt by the Administrative Agent of
executed consents, in substantially the form of Exhibit A attached hereto (each
a “Lender Consent”), from the Required Lenders authorizing the Administrative
Agent to enter into this Amendment on their behalf.  The delivery by the
Administrative Agent of its signature page to this Amendment shall constitute
conclusive evidence that the Lender Consents from the Required Lenders have been
obtained.


(c)           Fees and Expenses.
 
(i)           The Administrative Agent shall have received from the Borrower,
for the account of each Lender that executes and delivers a Lender Consent to
the Administrative Agent by 5:00 p.m. (EDT) on or before March 17, 2010 (each
such Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”),
an amendment fee in an amount equal to twenty-five (25) basis points on (A) the
aggregate Revolving Commitments of such Consenting Lenders, (B) the outstanding
principal amount of the Term Loan held by such Consenting Lenders and (C) the
outstanding principal amount of such Consenting Lenders’ Credit-Linked Deposit.
 
10

--------------------------------------------------------------------------------




(ii)           The Administrative Agent shall have received from the Borrower
such other fees and expenses that are payable by the Borrower in connection with
the consummation of the transactions contemplated hereby and Moore & Van Allen
PLLC shall have received from the Borrower payment of all documented outstanding
fees and expenses previously incurred and all documented fees and expenses
incurred in connection with this Amendment.


(d)           Due Diligence.  The Administrative Agent shall have completed in
form and scope satisfactory thereto its legal due diligence on the Borrower and
its Subsidiaries.


(e)           Legal Opinion.  The Administrative Agent shall have received an
opinion from Olshan Grundman Frome Rosenzweig & Wolosky LLP, dated as of the
Second Amendment Effective Date and in form and substance acceptable to the
Administrative Agent.


(f)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.
 
 
SECTION 4
MISCELLANEOUS


4.1           Representations and Warranties.  Each of the Credit Parties
represents and warrants as follows as of the Second Amendment Effective Date,
after giving effect to this Amendment:
 
(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s valid and legally binding obligation, enforceable
against such Person in accordance with its terms, except as such enforceability
may be subject to (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, except for any required filings with the Securities
and Exchange Commission.
 
11

--------------------------------------------------------------------------------




(d)           The representations and warranties set forth in Article III of the
Credit Agreement (as amended by this Amendment) are true and correct as of the
date hereof (except for those which expressly relate to an earlier date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


(g)           The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


 

 
4.2           Instrument Pursuant to Credit Agreement.  This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.


4.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


4.4           Survival.  Except as expressly modified and amended in this
Amendment, all of the terms and provisions and conditions of each of the Credit
Documents shall remain unchanged.


4.5           Expenses.  The Borrower agrees to pay all reasonable, documented
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable expenses of the Administrative Agent’s legal counsel.


4.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


4.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and thereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof and thereof.


4.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered upon the Administrative
Agent’s request.
 
12

--------------------------------------------------------------------------------




4.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


4.10           Waiver of Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.


4.11           Governing Law.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


4.12           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Credit Parties, the Administrative Agent, the
Lenders and their respective successors and assigns.


[Signature Pages Follow]
 
13

--------------------------------------------------------------------------------


GENCORP INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
The parties hereto have duly executed this Amendment as of the date first above
written.




BORROWER:
GENCORP INC.,
 
an Ohio corporation
         
By:
/s/ Kathleen E. Redd  
Name:
Kathleen E. Redd   
Title:
Vice President, CFO and Secretary 







GUARANTORS:
AEROJET-GENERAL CORPORATION,
 
an Ohio corporation
         
By:
/s/ Kathleen E. Redd  
Name:
Kathleen E. Redd   
Title:
Vice President, CFO and Secretary 






 
AEROJET ORDNANCE TENNESSEE, INC.,
 
a Tennessee corporation
         
By:
/s/ Brian E. Sweeney  
Name:
Brian E. Sweeney   
Title:
Vice President and Secretary 






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as a Lender and as Administrative Agent on behalf of the Required Lenders
         
By:
/s/ Robert G. McGill Jr.  
Name:
Robert G. McGill Jr.  
Title:
Director

 
 